Title: To George Washington from Patrick Henry, 12 February 1799
From: Henry, Patrick
To: Washington, George


Private 
Dear sirCharlotte [County] feby 12th 1799   
Your Favor of the 15th ulto reached me a few Days since. I sincerely thank you for it, & for the flattering Sentiments you entertain for me—But most highly do I thank & honor you for your unremitting Care of the public Welfare—Think not Sir that I mean to flatter when I say that the wise Caution which avoided an Increase of Connection with the French, in the early Stages of their Revolution, has rendered to America, Services equally important with those which secured our Independence. How rarely has it happen’d to be the Lot of one Man to save his Country twice!
The Salvation I speak of from the French was wrought against the Will of a great portion, if not a Majority of the people—Candour obliges me to acknowledge that I was amongst the Number of blind & deluded. And I have to thank Heaven, that our Goverment was guided by a clearer Intellect, & a happyer Foresight than mine. But notwithstanding the Check given to French men & their principles, Events have proved, that the Contagion of the latter has spread far & wide: & whilst they have sapped the Foundations of our Morality & Religion, have prepared the Minds of Men to equal Hostility against their own Government. And so far as I understand

those who nickname themselves “Democrats,” they are at Variance with those Truths which concern our Happiness in the World to come, alike with our Happiness in this—If an uninterupted Importation of French Principles had happened, our Ruin would have been certain & speedy. And even in the present State of Things, it may be doubted whether a Cure can easily be found for the Mischiefs they have occasioned. God grant it may be effected without coming to Extremity—yes my dear sir, I accord with every Sentiment you express to me—I am ashamed to refuse the little Boon you ask of me, when your Example is before my Eyes—My Children would blush to know, that you & their Father were Co[n]temporarys, & that when you asked him to throw in his Mite for the public Happiness, he refused to do it. In Conformity with these Feelings, I have declared myself a Candidate for this County at the next Election, since the Receipt of your Letter, but enjoying very indifferent Health I cannot leave my Home to make the Declaration efficacious as I could wish—The proceedings of the last Assembly have alarmed many thinking people hereabouts; & altho’ there be Cause, for serious Apprehension, I trust the Friends of Order, Justice, & Truth will once more experience the Favor of that God who has so often & so signally bestowed his Blessings upon our Country.
Whilst I am thinking of our public affairs, I cannot but feel an Anxiety for the part our Executive has to act with Relation to the naval Assistance so essential to us in Case of War with France. If peace is obtained by her, especially with Britain, in which we are not included, the consequences will be serious indeed—The present conduct pursued towards us, indicates strongly, these two Ideas. First Hostility to our Goverment; & secondly, a fixed purpose of supporting her Partisans here—For the last, Dr Logan seems to me a strong proof—The first is too evident to need Illustration—If, as is probable, it is meant to reserve us singly for future chastisement, when Leisure may suit the purpose how can this Calamity be avoided but by some suitable Arrangement with Britain? I own I know not. Such a Step however, will add largely to the Stock of Combustibles already in the Hands of the discontented—They are blind to the Duplicity of France, & to the Dangers which grow out of the present State of Suspence & Indecision. The Terms of Britain for her Assistance will be heighten’d by every Event which may shew our Want of it—But when, or how, this very

delicate Business is to be brought forward is not possible for me to say.
Forgive me for these Suggestions—They are produced in my Mind by the distant View of public Transactions, which Retirement affords—and for Fear of trespassing on your Patience, I conclude; but not ’til I assure you of that reverential Regard & sincere Attachment—with [which] I ever am Dear sir your affectionate humble Servant

P. Henry

